Citation Nr: 0127055	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  01-00 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the post-operative 
residuals of a right nephrectomy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to April 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one 
year after separation from service.

2.  The appellant suffered dental trauma to teeth #8, 9, 10, 
11 during active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a) (West 1991); 38 C.F.R. § 3.307, 3.309 (2001).

2.  Service connection for absent teeth # 8. 9, 10, 11 due to 
dental trauma for the purposes of entitlement to VA 
outpatient dental treatment is warranted.  38 U.S.C.A. § 1712 
(West 1991); 38 C.F.R. §§ 3.381, 4.150, 17.160, 17.161, 
17.162 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a May 2000 rating decision that denied 
service connection for the post-operative residuals of a 
right nephrectomy, hypertension, and residuals of dental 
trauma.  Service connection for all three disabilities was 
previously denied in a June 1995 rating decision, service 
connection for a kidney disability was also previously denied 
in December 1973.  A determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected as 
prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  However, the claim may be reopened upon 
submission of new and material evidence.  38 C.F.R. § 3.156 
(2001).  Where new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the VA.  38 C.F.R. 
§ 3.156(c) (2001).  The appellant's service medical records 
were located after the final June 1995 rating decision and 
therefore the RO correctly reopened the claims and proceeded 
with a determination on the merits.  The Board will now 
proceed with a merits determination on the question of 
service connection.  The question of entitlement to service 
connection for residuals of a right nephrectomy is the 
subject of a Remand below.

The appellant testified before the Board in August 2001 and 
offered the following contentions.  He developed hypertension 
in service about 2 years before his was discharged.  He was 
never prescribed any medication because they did not have 
actual doctors on ship.  After his kidney was removed he was 
prescribed medication for his hypertension.  He broke 4 of 
his front teeth during service when he slipped in a shower 
during a storm.  He received two sets of dentures during 
service.  He has never had any VA dental treatment because he 
did not know that he might be eligible for it.  He saw 
private dentists after service.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the May 2000 rating decision and previous rating decisions, 
and the Statement of the Case issued in October 2000, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims for service connection.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Service medical 
records were obtained and associated with the claims folder.  
The appellant identified treatment at VA Medical Centers and 
this evidence was obtained by the RO, including the hospital 
summary from the right nephrectomy in July 1973.  The RO made 
multiple attempts to obtain additional records regarding the 
July 1973 hospitalization for the right nephrectomy and in 
July 1995, the records custodian from the VA Medical Center 
in Los Angeles, California has indicated that there are no 
additional records available.  Therefore, we hold that 
further efforts to obtain these records would be futile.  
Private records from the Riverview Regional Medical Center 
were obtained.  The appellant has not referenced any 
additional unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded a VA examination in May 1994.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

Service connection may be established when cardiovascular-
renal disease, including hypertension, is manifested to a 
compensable degree within one year following service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  Generally, the Board assigns 
more probative value to the objective observations of trained 
medical personnel when compared to the subjective reports of 
individuals in pursuit of monetary gain.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant underwent an enlistment examination in June 
1968.  The clinical evaluation of his cardiovascular system 
was normal.  His sitting blood pressure was 138/86.  The 
appellant denied high blood pressure or chest pain.  Dental 
examination did not record any missing teeth.

In February 1971 he reported to sick bay after falling flat 
against his mouth and face on a washroom deck.  He sustained 
a partial fracture of teeth #8 and #9, and #10 was knocked 
loose.  

The appellant underwent a separation examination in March 
1972.  The clinical evaluation of his cardiovascular system 
was normal.  His sitting blood pressure was 120/80.  Dental 
examination recorded four missing upper front teeth, #8, 9, 
10, and 11.  In the remarks section, the denture replacement 
was said to be unsatisfactory.

The appellant was hospitalized in July 1973 for complaints of 
right upper quadrant and right flank pain with pyuria.  He 
was febrile.  On physical examination his blood pressure was 
150/110.  The impression was of a right-sided obstruction and 
he underwent a right nephrectomy for hydronephrosis secondary 
to a congenital ureteropelvic junction obstruction.

VA Medical Center records in the 1990's documented ongoing 
treatment for hypertension and cardiovascular disease.

A VA examination was conducted in May 1994.  His sitting 
blood pressure was 120/80.  His heart was enlarged to the 
left.  Diagnoses included treated hypertensive cardiovascular 
disease.

The appellant submitted two private medical statements in 
support of his claims.  In January 2000, Darnita Hill, D. O. 
wrote that the appellant's past medical records were reviewed 
and it was evident that the appellant had a serious heart 
condition that had resulted in a heart valve replacement.  In 
addition, he had suffered dental trauma.

In March 2000, Olagide Akinsanya, M. D. wrote that a review 
of the appellant's medical records had been conducted.  He 
had a medical history of hypertension, chronic renal failure 
status post right nephrectomy in 1973, congestive heart 
failure, atrial fibrillation and status post aortic valve 
replacement in 1993.  He also had a history of infective 
endocarditis and pulmonary embolism.  

Hypertension.

Hypertension was not shown in service.  On every occasion 
where a blood pressure reading was recorded, it was not 
elevated.  Although hypertension is shown as a diagnosis and 
under treatment after service, the preponderance of the 
evidence fails to establish that it was manifest within one 
year after separation from service.  Furthermore, no 
competent medical opinion has been offered that links the 
post-service development of hypertension to service.  The 
private medical opinions offered no probative evidence with 
regard to a nexus to service, but merely commented on 
current disability.  We have considered the appellant's 
testimony that he was told in service that he had 
hypertension.  Any statement of the appellant as to what a 
doctor told him, or in this case what a shipboard medic 
might have said, is insufficient to establish a medical 
diagnosis.  The connection between what a physician said and 
the layman's account of what he purportedly said, filtered 
as it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995), 
Marciniak v. Brown, 10 Vet. App. 198 (1997).

Residuals of dental trauma.

In order to establish service connection for dental 
disorders, applicable regulation provides that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. §§ 3.381(a), 17.161 (2001).  A claim for service 
connection for a dental disorder also raises a claim for 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 
(1993).

Consideration will be given to each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  Also, when 
applicable, a determination as to whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war must be made.  38 
C.F.R. § 3.381(b).  In the instant case, the appellant was 
not a prisoner of war and there is no evidence of combat 
service.

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered, but treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).  The appellant's front teeth were noted 
as normal at entry into service, therefore the provisions of 
38 C.F.R. § 3.381(d) do not apply. 

To be eligible to receive treatment in a VA outpatient dental 
clinic, the veteran must satisfy the criteria of at least one 
of the various categories of eligibility (Classes I, II, 
II(a), II(b), II(c), IIR, III, IV, V, or VI) that are 
discussed at 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 
(2001).  It is necessary to determine whether the appellant 
noncompensable dental condition (absent teeth) resulted from 
service trauma.  

Here, the evidence, which consisted of the appellant's 
testimony and his service medical records, shows that at 
entry into service no teeth were missing.  During service, 
the appellant sustained a fall that resulted in a partial 
fracture of teeth #8 and #9, and #10 being knocked "loose."  
At separation from service, the appellant was missing teeth 
#8, 9, 10, and 11 and had been given dentures.  By affording 
the appellant the benefit of the doubt to which he is 
entitled, we conclude that the evidence establishes that the 
appellant suffered dental trauma during active duty as to 
teeth #8, 9, 10.  As to tooth #11, the evidence establishes 
that it was present at entry, adjacent to the teeth that were 
damaged, and absent at separation.  Therefore, according the 
appellant the benefit of the doubt to which he is entitled, 
we find that he suffered dental trauma to tooth #11 as well.

The significance of this finding of dental trauma to teeth 
#8, 9, 10, and 11 is that the appellant meets Class II(a) 
eligibility for dental treatment purposes.  Class II(a) 
entitles a veteran to receive treatment in a VA outpatient 
dental clinic for "service trauma" sustained during active 
duty.  See also VAOPCPREC 5-97 (January 22, 1997).  Those 
having a service connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service 
connected noncompensable condition or disability. .  38 
C.F.R. § 17.161(c).  Accordingly, service connection for 
dental treatment purposes is warranted for teeth #8, 9, 10, 
and 11.


ORDER

Service connection for hypertension is denied.  Service 
connection for residuals of dental trauma to teeth #8, 9, 10, 
and 11 for dental treatment purposes is granted.  



REMAND

Post-operative residuals of a right nephrectomy.

Essentially, the appellant contends that kidney disease was 
manifest in service, and that therefore he is entitled to 
service connection for the post-service right nephrectomy and 
any associated residuals.  A review of the service medical 
records reveals that the appellant had multiple episodes of 
dysuria during service, but they were all attributed after 
clinical and microscopic evaluation to Neisseria gonorrhea 
infections.  In December 1971, the appellant reported the 
sudden onset of right upper quadrant pain, and he vomited 
during a period of observation.  The impression was muscle 
sprain and he was treated with heat and rest.  This episode 
resolved and kidney disease was not diagnosed in service or 
at separation from service.  The appellant was discharged 
from the service in April 1972.  In July 1993, he underwent a 
right nephrectomy for right hydronephrosis that was secondary 
to a congenital ureteropelvic stricture.  Private medical 
opinion has suggested that the symptomatology exhibited in 
service might have been renal colic and that the blockage was 
longstanding.

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(2001).  However, congenital or development defects may be 
service-connected where a superimposed injury occurs during, 
or as a result of, active service.  VAOGCPREC. 82-90 (July 
18, 1990).

The issue of whether hereditary diseases may be service 
connected was discussed in VAOGCPREC 1-85 (March 5, 1985).  
The opinion distinguished between congenital defects and 
congenital diseases.  A defect was described as a structural 
or inherent abnormality, generally incapable of improvement 
or deterioration whereas a disease is capable of improvement 
or deterioration whereas a disease is capable of improvement 
or deterioration.  It was held that service connection may be 
granted for diseases, but not defects, of congenital, 
developmental or familial origin, if the evidence establishes 
that the familial conditions in question were incurred or 
aggravated within the meaning of VA law and regulations.  
Further, VAOGCPREC 8-88 (November 7, 1988) held that service 
connection may be granted for hereditary diseases which 
either first manifest themselves during service or which 
preexist service and progress at an abnormally high rate 
during service.  The presumption of soundness (38 C.F.R. 
§ 3.303(c)) is not rebutted merely by the fact a disease is 
hereditary, as a genetic or other familial disposition to 
develop a disease does not constitute having the disease.  
Accordingly, service connection may be granted for diseases 
of congenital, developmental or familial (hereditary) origin 
where such disease was first manifest during service or 
progressed at an abnormally high rate during service.  
VAOGCPREC 1-90 (March 16, 1990).

The VA General Counsel has further explained that in the 
adjudication of claims for service-connection for conditions 
of congenital or developmental origin, close attention must 
be paid to the question of whether the condition is a disease 
process or is simply a defect or abnormality.  VA 
adjudicators ordinarily are justified in finding that such 
disease, by its very nature, preexisted the claimant's 
military service.  (In the case of some diseases, notably 
those first becoming manifest during service, guidance from 
medical authorities may be necessary regarding the actual 
time of inception.)  Typically in these cases, entitlement to 
service-connection should turn on the question of whether 
manifestations of the disease in service constituted 
aggravation of the condition.  That question must be resolved 
by applying the same stringent legal standards which are 
applicable in cases involving acquired disabilities.  38 
U.S.C.A. § 353; 38 C.F.R. § 3.306 (2001).

The evidence establishes that the appellant has a congenital 
defect, a congenital ureteropelvic stricture, for which 
service connection is not permitted.  This defect resulted in 
hydronephrosis, a condition that required removal of the 
right kidney after service.  However, the Board is lacking 
medical evidence that would resolve the following questions: 
1) whether the condition of a congenital ureteropelvic 
stricture is part of a disease process or is simply a defect 
or abnormality, 2) if it is a disease process, whether it was 
manifest in service or, 3) if it preexisted service, whether 
the disease was aggravated therein.  A medical opinion is 
necessary to resolve these questions.

Accordingly, this appeal is REMANDED for the following 
action:

The RO should obtain a VA medical 
opinion.  The physician should be 
afforded the opportunity to review the 
claims folder, with particular attention 
to the service medical records and the 
summary of the hospitalization in 1973 
that resulted in the right nephrectomy.  
The physician should answer the following 
inquiries:

a) Is a ureteropelvic stricture a 
congenital defect or a part of a 
congenital disease process?  

b) Based on the review of the evidence, 
was it as likely as not that kidney 
disease, specifically hydronephrosis, was 
first manifest is service, or did it 
preexist service?  If kidney disease or 
hydronephrosis preexisted service, does 
the evidence substantiate a finding that 
the disease was aggravated or underwent 
an increase in severity during service?

c) If kidney disease was aggravated or 
underwent an increase in severity during 
service, was this beyond of the natural 
progress of the disease?

d) The Board requests that the physician 
include a discussion of the evidence and 
the bases in current medical knowledge 
that supports the opinion rendered.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

